DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Zisimopoulos et al. (U.S. Patent Application Number: 2016/0044727).
Consider claim 1; Zisimopoulos discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving a configuration of one or more access categories (e.g. ACB) from a network (par. 65, lines 3-6); 
acquiring a first system information block (SIB) including barring information for a first set of access categories [e.g. high priority (par. 65, lines 6-8)] from the network (par. 65, lines 8-16); 

starting an uplink (UL) transmission for the access category to the network [e.g. UE request (par. 65, lines 16-19)].
Consider claim 2; Zisimopoulos discloses the first SIB indicates which access category belongs to the first set of access categories [e.g. high priority (par. 65, lines 6-16)].
Consider claim 3; Zisimopoulos discloses the first SIB indicates which access category belongs to the second set of access categories [e.g. normal priority (par. 65, lines 6-16)].
Consider claim 7; Zisimopoulos discloses the barring information included in the first SIB is common to all public land mobile networks (PLMNs) [e.g. no resources are available (par. 65, lines 14-16)].
Consider claim 8; Zisimopoulos discloses the barring information included in the first SIB is a specific to a particular PLMN (par. 65, lines 3-6, 8-10).
Consider claim 9; Zisimopoulos discloses receiving an indicator (e.g. ACB parameter) indicating enabling, updating or disabling of the first SIB (par. 65, lines 8-11).
Consider claim 11; Zisimopoulos discloses receiving an indicator (e.g. ACB parameter) indicating enabling, updating or disabling of access control for the first set of access categories (par. 65, lines 8-16).
Consider claim 12; Zisimopoulos discloses requesting delivery of a SIB carrying barring information of the access category based on the indicator [e.g. ACB parameter (par. 65, lines 8-16)].
Consider claim 13; Zisimopoulos discloses a user equipment (UE) in a wireless communication system, the UE comprising: 
a memory (par. 67, lines 11-14); 
a transceiver (par. 66, lines 5-7); and 

control the transceiver (par. 66, lines 5-7) to receive a configuration of one or more access categories (e.g. ACB) from a network (par. 65, lines 3-6); 
control the transceiver (par. 66, lines 5-7) to acquire a first system information block (SIB) including barring information for a first set of access categories [e.g. high priority (par. 65, lines 6-8)] from the network (par. 65, lines 8-16); 
when the network does not indicate existence or scheduling of a second SIB, allowing an access attempt of an access category belonging to a second set of access categories [e.g. normal priority (par. 65, lines 6-8, 16-19)]; and 
control the transceiver (par. 66, lines 5-7) to start an uplink (UL) transmission for the access category to the network [e.g. UE request (par. 65, lines 16-19)].
Consider claim 14; Zisimopoulos discloses a processor for a wireless communication device in a wireless communication system (par. 67), wherein the processor is configured to:
control the wireless communication device to receive a configuration of one or more access categories (e.g. ACB) from a network (par. 65, lines 3-6); 
control the wireless communication device to acquire a first system information block (SIB) including barring information for a first set of access categories [e.g. high priority (par. 65, lines 6-8)] from the network (par. 65, lines 8-16); 
when the network does not indicate existence or scheduling of a second SIB, allowing an access attempt of an access category belonging to a second set of access categories [e.g. normal priority (par. 65, lines 6-8, 16-19)]; and 
control the wireless communication device to start an uplink (UL) transmission for the access category to the network [e.g. UE request (par. 65, lines 16-19)].
claim 15; Zisimopoulos discloses the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE (par. 61, lines 14-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zisimopoulos et al. (U.S. Patent Application Number: 2016/0044727) in view Yang et al. (U.S. Patent Application Number: 2016/0302135).
Consider claim 4, as applied in claim 1; Zisimopoulos discloses the claimed invention except: the second SIB includes barring information for the second set of access categories.
In an analogous art Yang discloses the second SIB includes barring information for the second set of access categories (par. 39; par. 53, lines 2-12).
It is an object of Zisimopoulos’ invention to provide access class barring. It is an object of Yang’s invention to provide access barring of wireless devices on a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zisimopoulos by including a second SIB, as taught by Yang, for the purpose of efficiently providing services in a telecommunication system.
Consider claim 5, as applied in claim 1; Zisimopoulos discloses the claimed invention except: acquiring the second SIB from the network, when the network indicates existence or scheduling of the second SIB.

It is an object of Zisimopoulos’ invention to provide access class barring. It is an object of Yang’s invention to provide access barring of wireless devices on a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zisimopoulos by including a second SIB, as taught by Yang, for the purpose of efficiently providing services in a telecommunication system.
Consider claim 6, as applied in claim 5; Yang discloses performing access barring check for the access attempt of the access category belong to the second set of access categories based on the second SIB (par. 53, lines 2-12).
Consider claim 10, as applied in claim 1; Zisimopoulos discloses the claimed invention except: the first SIB indicates enabling, updating or disabling of the second SIB.
In an analogous art Yang discloses the first SIB (e.g. ACB) indicates enabling, updating or disabling of the second SIB (e.g. EAB) [based on the overload condition (par. 39)].
It is an object of Zisimopoulos’ invention to provide access class barring. It is an object of Yang’s invention to provide access barring of wireless devices on a wireless network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zisimopoulos by including a second SIB, as taught by Yang, for the purpose of efficiently providing services in a telecommunication system.
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646